UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 6, 2012 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On June 6, 2012, Cameron International Corporation issued a press release announcing that it closed on its purchase of the drilling equipment business of TTS Energy Division from TTS Group ASA (Oslo Stock Exchange) in an all cash transaction.A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release of Cameron International Corporation, dated June 6, 2012 – Cameron Completes the TTS Energy Division Acquisition SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/William C. Lemmer William C. Lemmer Senior Vice President and General Counsel Date:June 6, 2012 Cameron International Corporation Current Report on Form 8-K Dated June 6, 2012 EXHIBIT INDEX Exhibit Number Exhibit Title or Description Exhibit 99.1 Press Release of Cameron International Corporation, dated June 6, 2012 – Cameron Completes the TTS Energy Division Acquisition
